PER CURIAM HEADING






                                                                                    NO. 12-05-00179-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
DANIEL N. JOHNSON, AS                              §                 APPEAL FROM THE 
INDEPENDENT EXECUTOR OF THE
TOMMYE C. STRINGFIELD ESTATE,
APPELLANT
V.                                                                         §                 COUNTY COURT AT LAW

RUSSELL DRIVER, AS TRUSTEE OF
THE BILLIE HOLCOMB LIVING TRUST,
APPELLEE                                                        §                 HENDERSON COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure.  Tex. R. App. P.  42.3.  Pursuant to Rule 32.1, Appellant’s docketing statement was due
to have been filed at the time the appeal was perfected, i.e., May 2, 2005.  See Tex. R. App. P. 32.1. 
On June 3, 2005, this Court requested that Appellant file the docketing statement in the appeal if he
had not already done so.  However, Appellant did not file a docketing statement.  
            On June 16, 2005, this Court issued a second notice advising Appellant that the docketing
statement was past due.  The notice also advised Appellant that the filing fee was due to have been
paid on or before June 13, 2005, but had not been received.  See Tex. R. App. P. 5.  The notice
further provided that unless the docketing statement and filing fee were filed on or before June 27,
2005, the appeal would be presented for dismissal in accordance with Rule 42.3.  The time for filing
the docketing statement and paying the filing fee has expired, and Appellant has not complied with
the Court’s request.  Because Appellant has failed, after notice, to comply with Rule 5 and Rule 32.1,
the appeal is dismissed. Tex. R. App. P. 42.39(c).
Opinion delivered June 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)